Exhibit Computation of Ratio of Earnings to Fixed Charges (in thousands) Year ended December31, 2009 Year ended December31, 2008(1) Year ended December31, 2007(1) Year ended December31, 2006(1) Year ended December31, 2005 Earnings: Pretax income $ 29,256 $ (49,897 ) $ (233,855 ) $ (18,277 ) $ 49,299 Fixed charges 54,752 52,147 45,365 21,417 16,199 Amortization of capitalized interest 445 255 32 — — Capitalized interest (325 ) (5,946 ) (5,057 ) (990 ) (293 ) Total earnings $ 84,128 $ (3,441 ) $ (193,515 ) $ 2,150 $ 65,205 Fixed charges: Interest expense $ 47,724 $ 46,737 $ 35,923 $ 17,303 $ 13,356 Amortized premiums, discounts and capitalized expenses related to indebtedness 7,001 5,367 9,140 3,418 1,784 Estimated interest expense within rental expense 27 43 302 696 1,059 Total fixed charges $ 54,752 $ 52,147 $ 45,365 $ 21,417 $ 16,199 Ratio of earnings to fixed charges 1.54 — — 0.10 4.03 (1) The amount of additional earnings needed to obtain a ratio of earnings to fixed charges of 1x was approximately $55.6 million, $238.9 million and $19.3 million for the years ended December31, 2008, 2007 and 2006, respectively.
